Citation Nr: 0811519	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  05-36 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for ankylosing 
spondylitis.

2.  Entitlement to service connection for a lung disability, 
to include as secondary to ankylosing spondylitis or exposure 
to asbestos.

3.  Entitlement to service connection for a right shoulder 
disability, to include as secondary to ankylosing 
spondylitis.

4.  Entitlement to service connection for varicose veins.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, to include as secondary to ankylosing 
spondylitis.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left eye disability, to include as secondary to ankylosing 
spondylitis.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
September 1977.

By rating decision dated in September 2002, the Regional 
Office (RO) denied the veteran's claims for service 
connection for depression and for a left eye disability.  He 
was notified of this determination and of his right to appeal 
by a letter dated the following month, but a timely appeal 
was not received.  He has subsequently sought to reopen his 
claims for service connection for these disabilities.  In an 
October 2004 rating action, the RO concluded that new and 
material evidence had not been submitted to reopen the claims 
for service connection for a psychiatric disability or for a 
left eye disability.  In addition, the RO denied service 
connection for ankylosing spondylitis, a lung disability, a 
right shoulder disability and varicose veins.

In 2007, the Board referred the veteran's claims folder to an 
independent medical expert for a medical opinion.  That 
opinion was received in November 2007 and the veteran and his 
representative were provided copies of the opinion and given 
the opportunity to submit additional evidence.  

The Board notes that the veteran submitted a claim for 
service connection for a left shoulder disability in March 
2007.  Since this matter was not developed or certified for 
appeal, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  After resolving all doubt in the veteran's favor, the 
veteran's ankylosing spondylitis had its onset in service.

2.  The veteran has been granted service connection for 
nephrolithiasis and, by this decision, ankylosing 
spondylitis.

3.  The veteran's restrictive lung disability is directly 
related to his ankylosing spondylitis.

4.  The veteran's right shoulder disability is directly 
related to his ankylosing spondylitis.

5.  The service medical records are negative for complaints 
or findings of varicose veins.

6.  Varicose veins were not shown in service or for many 
years thereafter, and are not related to any incident in 
service.

7.  A September 2002 rating decision denying service 
connection for a psychiatric disability and for a left eye 
disability was not appealed.

8.  Evidence received subsequent to that decision relates to 
an unestablished fact necessary to substantiate the claims 
and raise a reasonable possibility of substantiating the 
claims.

9.  The competent medical evidence establishes that the 
veteran's service-connected ankylosing spondylitis 
contributed to the development of a psychiatric disability. 

10.  The competent medical evidence establishes that the 
veteran's service-connected ankylosing spondylitis 
contributed to the development of a left eye disability.


CONCLUSIONS OF LAW

1.  Ankylosing spondylitis was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2007).

2.  A lung disability is proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107; 38 C.F.R. §§3.102, 3.310(a) (2007).

3.  A right shoulder disability is proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.310(a) (2007).

4.  Varicose veins were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.303 (2007).

5.  New and material evidence having been received, the claim 
for entitlement to service connection for a psychiatric 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

6.  A psychiatric disability is proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 
(2007).

7.  New and material evidence having been received, the claim 
for entitlement to service connection for a left eye 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

8.  A left eye disability is proximately due to or the result 
of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, May 2004 and November 2006 letters, the RO 
advised the veteran what information and evidence is needed 
to substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  The veteran 
was advised of the evidence needed to establish a disability 
rating and effective date in the supplemental statement of 
the case issued in August 2006 and in the November 2006 
letter.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include hearing 
testimony, statements from friends and relatives of the 
veteran, the service treatment records, private and VA 
medical records, the reports of VA examinations, and the 
opinion of an independent medical expert. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process.  Thus, any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  Any such error is harmless 
and does not prohibit consideration of this matter on the 
merits.  See Sanders, supra; Conway, supra; Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Service connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

The regulations provide that service connection is warranted 
for disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995).  
The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform to the Court's decision in 
Allen.  Regardless, based upon the facts in this case, 
neither version is more favorable and the regulatory change 
does not impact the outcome of the appeal.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

A.  Ankylosing spondylitis 

The veteran was seen in a VA outpatient clinic in November 
1994 for complaints of hematuria and back pain.  A VA 
rheumatology clinic report in December 1994 noted that he had 
had a reasonable response to medication, with significant, 
but still incomplete relief of his symptoms.  It was noted 
that the HLA-B27 test was positive.  The examiner indicated 
that these observations and X-ray findings confirmed the 
diagnosis of ankylosing spondylitis.  

The issue in this case is whether the veteran's ankylosing 
spondylitis is related to service.  A number of opinions have 
been associated with the claims folder.  In this regard, it 
is significant to point out that there is no medical opinion 
of record that definitively concludes that ankylosing 
spondylitis did not have its onset in service.  The Board 
acknowledges that following a VA examination in July 2006, 
the examiner stated that he could not resolve the question 
regarding the etiology of ankylosing spondylitis without 
resorting to speculation.

In contrast, the Board notes that there are several medical 
opinions, including some predicated on a review of the 
medical evidence, that find that ankylosing spondylitis as 
likely as not had its inception in service.  Initially, in a 
statement received in January 2005, A.S. Townes, M.D., 
related that he had examined copies of medical records 
provided by the veteran.  He confirmed that the veteran had 
ankylosing spondylitis, and noted that the most likely time 
of its onset is in the second and third decades of life.  He 
indicated that there was usually a delay of several years 
between onset and diagnosis due to the vague and non-specific 
early symptoms.  He referred to several entries in the 
veteran's service medical records that provided support for 
his opinion.  Dr. Townes noted that the veteran had been seen 
in service for complaints involving the left ankle in March 
1974, and noted that ankylosing spondylitis frequently causes 
inflammation in the tendon in the ankle.  Thus, he stated 
that this episode might be related to the disease.  He also 
noted that the veteran had been seen in May 1975 with groin 
pain that radiated to the scrotum and hips.  He said that 
this was suggestive of pain due to sacroilitis that was 
commonly one of the early manifestations of spondylitis, and 
that subsequent X-rays at the VA had confirmed the presence 
of advanced changes of spondylitis.  Finally, Dr. Townes 
observed that the veteran had been evaluated for left 
shoulder pain in November 1976 and involvement of the 
shoulder girdle and thoracic spine is common in this disease.  
Although Dr. Townes stated that it could not be concluded 
with certainty that the onset of ankylosing spondylitis 
occurred during service, the usual age of onset, the non-
specific symptoms, the delay in ability to diagnose the 
disease in its early stages and the suggestive medical 
encounters in service are consistent with the fact that the 
veteran had ankylosing spondylitis as early as 1974.  Dr. 
Townes reiterated his opinion in a March 2006 statement.  At 
that time, he noted that he had treated the veteran at the VA 
in 1994.

The veteran was afforded a VA examination in October 2005.  
The examiner noted that he reviewed the claims folder.  
Following the examination, the impression was ankylosing 
spondylitis.  The physician commented that the onset of 
ankylosing spondylitis was not entirely clear, but that it 
was very possible, given the fact that these processes occur 
at an early age, that the veteran had it well before the 
1990's.  He opined that it was a 50/50 probability that 
ankylosing spondylitis occurred in service.  

Finally, the Board notes that it referred the veteran's 
claims folder to an independent medical expert in October 
2007 for an opinion regarding he onset of ankylosing 
spondylitis.  The physician noted that he reviewed the claims 
folder.  He referred to the veteran's treatment in service 
for complaints relating to the left foot and shoulder.  He 
concluded that "it is as likely as not that [the veteran's 
ankylosing spondylitis] had its onset during active duty."  
He noted that various examinations had failed to conclude 
that there was a certainty that the onset of the veteran's 
ankylosing spondylitis was during service, and that he 
concurred with this assessment.  

The fact remains, however, that it is not necessary to 
establish service connection to a certainty.  Under the 
benefit of the doubt rule embodied in 38 U.S.C.A. § 5107(b), 
in order for a claimant to prevail, there need not be a 
preponderance of the evidence in the veteran's favor, but 
only an approximate balance of the positive and negative 
evidence.  In other words, the preponderance of the evidence 
must be against the claim for the benefit to be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  In this 
case, the Board concludes that the evidence concerning the 
onset of the veteran's ankylosing spondylitis is at least in 
equipoise, and that, therefore, service connection is 
warranted.



B.  A lung disability disability 

The record discloses that the veteran experienced respiratory 
complaints in 2003.  He was hospitalized by the VA in 
December 2003 for increasingly severe shortness of breath.  
Following a pulmonary function study, it was indicated that 
the veteran had a moderate restrictive lung disease related 
to ankylosing spondylitis and pectus excavatum.  In an 
addendum prepared on the day following hospital discharge, it 
was noted that the veteran clearly had ankylosing spondylitis 
with apical interstitial lung disease related to ankylosing 
spondylitis, but that his obstructive airways disease was of 
unclear etiology.  A similar conclusion was reached following 
a VA outpatient treatment clinic visit in March 2004.  At 
that time, it was noted that possible asbestos exposure was 
also a factor in the veteran's restrictive pattern.  

Following a VA examination in October 2005, the examiner 
concluded, based on a review of the claims folder, that the 
veteran's chronic obstructive pulmonary disease was not due 
to ankylosing spondylitis.  He added, however, that the 
restrictive lung disease, which caused dyspnea and 
exacerbated the veteran's chronic obstructive pulmonary 
disease, was most likely a result of the ankylosing 
spondylitis.  There is no evidence to the contrary.  The 
Board concludes, accordingly, that the preponderance of the 
evidence supports the claim for service connection for 
restrictive lung disease.

C.  A right shoulder disability 

The veteran was seen in a VA outpatient treatment clinic in 
February 2004 with complaints of right shoulder pain which 
had been present for about six weeks.  It was thought to be 
due to strain from throwing a football.  When he was seen the 
following month, it was indicated that it was suspected that 
his symptoms were due to rotator cuff tendonitis, and less 
likely due to ankylosing spondylitis, as it was asymmetric to 
left shoulder pain.  The veteran was seen in the rheumatology 
clinic later in March 2004 and the assessment was probable 
adhesive capsulitis of the right shoulder, associated with 
ankylosing spondylitis.  

Following the October 2005 VA examination, which included a 
review of the claims folder, the examiner opined that since 
the veteran was a construction worker, and that magnetic 
resonance imaging of the right shoulder was not specific for 
ankylosing spondylitis, there was only a 50/50 probability 
that the degenerative joint disease of the right shoulder was 
caused by ankylosing spondylitis.  As noted above, this is 
sufficient for the Board to conclude that the evidence is in 
equipoise regarding the etiology of a right shoulder 
disability.  The Board concludes, therefore, that service 
connection is warranted for a right shoulder disability.

D.  Varicose veins 

The evidence supporting the veteran's claim includes his 
statements and some medical findings.  The veteran was 
treated in a VA outpatient treatment clinic in April 2002 and 
reported that he had had varicose veins in his right leg for 
quite some time.  An examination revealed that the right foot 
was somewhat edematous and that the veteran had what appeared 
to be a venous insufficiency.  He had varicosities on the 
right leg up to the mid tibia.  Subsequent treatment records 
note pronounced varicose veins in the right leg.    

The evidence against the veteran's claim includes the service 
treatment records and the medical findings of record.  
Service treatment records reveal no complaints or findings of 
varicose veins.  A VA general medical examination in October 
1978 specifically noted that the veteran did not have any 
varicosities.  The first indication of varicose veins is in 
2002, many years after his discharge from service.  There is 
no medical opinion in the record linking the disorder to 
service.  

In the absence of the disorder in service and for many years 
thereafter, or competent evidence linking the disorder to an 
incident in service, service connection must be denied.  

In reaching this decision the Board notes that a VA 
examination has not been conducted with respect to this 
condition.  However, in the absence of evidence of the 
disorder in service and on the VA examination in 1978, a VA 
examination is not necessary.  38 C.F.R. § 3.159(c)(4); see 
also Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1356 (Fed. Cir. 2003) ("a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease.")


        II.  New and material evidence 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final denial of 
the claim for service connection for psychiatric and left eye 
disabilities is the RO's September 2002 determination.  
Therefore, the Board must review, in light of the applicable 
law, regulations, and the Court cases regarding finality, the 
additional evidence submitted since that decision.  

The RO originally denied the veteran's claim for service 
connection for a psychiatric disability and for a left eye 
disability in September 2002 on the basis that there was no 
clinical evidence that they were related to service or the 
veteran's service-connected nephrolithiasis.  

The additional evidence includes private and VA medical 
records, including opinions that a psychiatric disability and 
uveitis of the left eye are related to ankylosing 
spondylitis.  Thus, the evidence relates to a previously 
unestablished fact, that is, that the left eye and 
psychiatric disabilities are proximately due to a service-
connected disability.  Accordingly, the additional evidence 
furnishes a reasonable possibility of substantiating the 
veteran's claims for service connection for psychiatric and 
left eye disabilities.  Accordingly, the claims are reopened.

On VA psychiatric examination in August 2002, the veteran 
related that while he did not recall exactly when he started 
to have a problem with depression, he said that it was about 
seven or eight years ago when he was told that he had genetic 
markers for ankylosing spondylitis.  Following the 
examination, the pertinent diagnosis was depressive disorder, 
not otherwise specified, (secondary to medical condition).  

The veteran was afforded a VA psychiatric examination in 
October 2005.  The examiner noted that she reviewed the 
claims folder and the veteran's electronic healthcare file.  
The diagnosis was depressive disorder, not otherwise 
specified.  The examiner indicated that the veteran had 
suffered from his depressive symptoms since he first started 
experiencing complications associated with ankylosing 
spondylitis, and that as his medical problems had 
progressively worsened, the veteran's social and occupational 
functioning had decreased significantly, and the severity of 
his depression had increased.  

In the absence of any clinical evidence to the contrary, the 
Board finds that the preponderance of the evidence supports 
the claim for service connection for a psychiatric disability 
as secondary to the veteran's service-connected ankylosing 
spondylitis.

Finally, with respect to the claim for service connection for 
a left eye disability, when he was treated in a VA outpatient 
clinic in August 2002, the veteran stated his vision had 
become milky and that the eye clinic had told him that it was 
the disease process of ankylosing spondylitis in his eye.  On 
VA examination of the eyes in October 2005, the veteran 
reported a history of having uveitis in the left eye for the 
previous few years.  Following an examination, the assessment 
was recurrent uveitis of the left eye, most likely caused by 
ankylosing spondylitis.  The examiner noted that it was very 
common for young males with ankylosing spondylitis to have 
uveitis.  The examiner also noted that that the veteran had 
nuclear sclerotic cataracts and commented that while 
cataracts are usually caused by age, the reason that the 
veteran's cataracts were worse in the left eye than the right 
eye was at least as likely as not due to his ankylosing 
spondylitis.  

Since there is no evidence to the contrary, the Board 
concludes that service connection is warranted for a left eye 
disability on a secondary basis.  








	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for ankylosing spondylitis is granted, 
subject to the regulations applicable to the payment of 
monetary benefits.

Service connection for restrictive lung disease is granted, 
subject to the regulations applicable to the payment of 
monetary benefits.

Service connection for a right shoulder disability is 
granted, subject to the regulations applicable to the payment 
of monetary benefits.

Service connection for varicose veins is denied.

New and material evidence having been received, the claim for 
service connection for a left eye disability is reopened.

Service connection for a left eye disability is granted, 
subject to the regulations applicable to the payment of 
monetary benefits.

New and material evidence having been received, the claim for 
service connection for a psychiatric disability is reopened.

Service connection for a psychiatric disability is granted, 
subject to the regulations applicable to the payment of 
monetary benefits.




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


